Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered November 21, 2003, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
All of defendant’s present arguments concerning admissibility of evidence, including his constitutional claims, are unpreserved (see e.g. People v Fleming, 70 NY2d 947, 948 [1988]), and we decline to review them in the interest of justice. The record fails to support his assertion that these arguments should be considered preserved. Were we to review defendant’s hearsay and Confrontation Clause challenges to a detective’s testimony regarding certain investigatory steps he took, we would find that the testimony was not received for its truth, but for the legitimate nonhearsay purpose of completing the narrative and explaining police actions (see People v Guerrero, 22 AD3d 266 [2005], lv denied 5 NY3d 882 [2005]). Were we to review defendant’s claim that an eyewitness gave irrelevant and inflammatory testimony, we would find that the testimony was relevant to explain the witness’s unusual behavior in the courtroom which, if left unexplained, may have unfairly prejudiced the People’s case (cf. People v Meeks, 134 AD2d 290 [1987], lv denied 70 NY2d 958 [1988]), that the testimony was not inflammatory, and that the court’s instruction was sufficient to prevent any prejudice to defendant.
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Marlow, Sullivan, McGuire and Malone, JJ.